Citation Nr: 9926296	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from September 1961 to December 1965.

This matter arises from a June 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for the 
cause of the veteran's death.  The case was substantively 
appealed and the Board of Veterans' Appeals (Board) denied 
the appellant's claim in a June 28, 1996 decision.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated March 11, 1998, the Court vacated, in part, the Board's 
June 28, 1996, decision and remanded the claim of service 
connection for the cause of the veteran's death to the Board 
for readjudication consistent with considerations discussed 
in decision.  [citation redacted]. 
The Board subsequently remanded the case to 
the RO in response to the Court's Order.  The RO complied 
with the Board's requested development and the case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  There is sufficient relevant evidence for an equitable 
disposition of the appeal as obtained by the RO.

2.  The veteran's death in November 1991 was due to non-
Hodgkin's lymphoma. 

3.  There is no competent evidence that the veteran served in 
the Republic of Vietnam during his active military service. 

4.  There is no competent evidence that the veteran was 
exposed to Agent Orange or any other herbicide during his 
military service.

5.  During his lifetime, the veteran was granted service 
connection for left otitis media, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
defective hearing, left ear, evaluated as 10 percent 
disabling; and bilateral otitis externa, evaluated as non-
compensable.  

6.  There is no competent medical evidence linking the 
veteran's lymphoma to his active military service or to any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's service connected disabilities did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In response to the 
Court's Order of March 11, 1998, the Board remanded this case 
to the RO for additional development.  The Board requested 
the RO to further search appropriate agencies in an effort to 
establish whether the veteran carried a cargo of Agent Orange 
during his military service.  The RO provided two vehicle 
serial numbers, the dates of the veteran's duty assignments 
as a motor vehicle operator, and other pertinent information.  
The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and the Marine Corps Historical Center were both 
contacted and were unable to identify the type of cargo the 
veteran's truck carried.  The Marine Corps History Center, 
which serves as the archive for Marine records, reported in 
August 1998, that there was no information available 
regarding the Marine Corps vehicles or the "kinds of loads 
they might have carried in the period 1962 - 1964."  The 
Board is aware of no other agency that could provide the 
information requested.  Therefore, no further assistance to 
the appellant is required in order to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a).  

The appellant contends that her husband served in the 
Republic of Vietnam and was exposed to the herbicide Dioxin 
during his service.  She maintains that her husband 
transported Agent Orange during his duty as a truck driver, 
and that his death from non-Hodgkin's lymphoma was caused by 
this exposure to Agent Orange.  However, the preponderance of 
the evidence is against the appellant's claim and service 
connection for the cause of the veteran's death must be 
denied for the following reasons.  

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312..   
Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.   

Where a veteran served in the Republic of Vietnam during the 
Vietnam Era and non-Hodgkin's lymphoma becomes manifest to a 
degree of 10 percent or more at any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The Vietnam 
Era is defined as the period beginning on February 28, 1961 
and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period, and beginning on August 5, 1964 and ending on May 7, 
1975, inclusive, in all other cases.  38 U.S.C.A. §101(29) 
(West Supp. 1999); 38 C.F.R. § 3.2(f) (1998).  

Prior to his death, the veteran reported that served in Chu 
Lai, Vietnam as a truck driver from 1964 to 1965.  He stated 
that he transported Agent Orange and that this service 
occurred prior to the official declaration of the Vietnam 
Era.  The veteran also stated that he was in a truck accident 
in Chu Lai in 1964 or 1965 and lost all his front teeth in 
the accident.  

The veteran's service personnel records reveal that his only 
tour of duty overseas occurred from February 1962 to April 
1963, when he was stationed on the island of Okinawa and on 
mainland Japan.  With respect to the time the veteran said he 
was in Vietnam, service records show that he was in 
California.  Service personnel records show that the 
veteran's primary duty from January 1964 to April 1964 was 
that of a cook at Camp Pendleton in California.  From July 
1964 to October 1964 his primary duty was as a motor vehicle 
operator, again at Camp Pendleton.  From October 1964 to his 
separation from service in December 1965, his primary duty 
was as a maintenance man, also at Camp Pendleton in 
California.  

The veteran's service personnel and medical records show that 
he was indeed in a truck accident, however, the accident 
occurred in March 1963, in Okinawa.  The veteran was court 
martialed for driving under the influence of alcohol.  There 
is no record of his injuries.  

The Board cannot accept as true the veteran's statement that 
he served in Vietnam.  The Board is bound by the service 
personnel records and the dates and locations recorded 
therein that reflect no service in the Republic of Vietnam.  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992). 

The veteran's private medical records show that non-Hodgkin's 
lymphoma was diagnosed in 1980.  The veteran's treating 
oncologist, Don A. Stevens, M.D., submitted a letter stating 
that there was adequate clinical evidence that the veteran's 
lymphoma may be secondary to Agent Orange exposure.  He based 
his opinion on the veteran's reported history of service in 
Vietnam and exposure to the herbicide Dioxin.  However, there 
is no competent evidence to support the veteran's contentions 
that he carried a cargo of Agent Orange, or that he was 
exposed to any related herbicide.  Moreover, since there is 
no competent evidence to show that he had service in Vietnam, 
he is not entitled to a presumption of exposure to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  

With regard to the Dr. Stevens' opinion, it is well settled 
that when a physician accepts a veteran's descriptions as 
credible and renders a diagnosis thereon, the Board has duty 
to assess credibility and weight to be given to the evidence 
and need not accept a diagnosis based upon a veteran's 
uncorroborated Vietnam experience.  Madden v. Gober, 125 F.3d 
1477, 1481, (Fed. Cir. 1997); Wilson v. Derwinski, 2 Vet.App. 
614, 618 (1992); (appeal dismissed, 996 F.2d 1236 (Fed. Cir. 
1993); unpublished table decision).

As far as establishing service connection on the basis of the 
veteran's service connected disabilities, there is likewise 
no medical evidence to show a relationship to the veteran's 
death from non-Hodgkin's lymphoma.  The veteran was service-
connected for otitis media, tinnitus, defective hearing in 
the left ear and bilateral otitis externa.  None of these 
conditions have not been shown to contribute in any way to 
the veteran's death from lymphoma.  The appellant submitted a 
statement from Dr. Stevens, the oncologist, saying that 
chronic ear infections are consistent with an immunodeficient 
state that frequently heralds the development of immunologic 
diseases such as non-Hodgkin's lymphoma.  However, he did not 
specifically link the veteran's service-connected 
disabilities to the lymphoma and there is no competent 
medical evidence to show that the ear infections contributed 
in any significant or material way, to the veteran's death.  
Moreover, there is no competent medical evidence of a 
lymphoma diagnosis until 1980, some fifteen years after 
separation from service.  Accordingly, as the preponderance 
of the evidence is against the appellant's claim, entitlement 
to service connection for the cause of the veteran's death is 
not established.  

In reaching this decision the Board found no evidence in 
relative equipoise warranting consideration of the doctrine 
of reasonable doubt.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board notes that the appellant's attorney contends that 
the VA has failed to fulfill its duty to assist the appellant 
in that information was not obtained identifying whether the 
veteran's unit transported Agent Orange during his period of 
service.  However, the mandate of the Court was to determine 
whether the truck identified by the appellant transported 
chemicals.  The designated repository for Marine history was 
not able to provide any information regarding cargo carried 
by various vehicles.  The Board is aware of no other federal 
agency capable of providing such information.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

